DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2020 has been considered by the examiner and made of record in the application file.

Response to Arguments
Applicant’s arguments filed on 8/25/2020 with respect to claims 1 and 12 on pgs. 9-10 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 12, 14-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2019/0007959 A1, citations from US provisional application #62/492,901) hereinafter Hwang in view of Xiong et al. (US 2019/0191453 A1, citations from US provisional application #62/414,474) hereinafter Xiong.
	Regarding claim 1, Hwang teaches a method comprising: receiving, at a device (UE 20; fig. 5), downlink control information that includes scheduling information (UE receives downlink control information (DCI); page 5 line 6, DCI  and additional modification information (rate matching for PUSCH through DCI; page 11 lines 4-5 where information in a DCI indicates additional modification information) to transmit a physical uplink channel (DCI for PUSCH scheduling; page 6 section 3 where PUSCH is transmission from UE, BS indicates rate matching for PUSCH through DCI; page 11 lines 4-5), the scheduling information and the additional modification information regarding modifying a physical uplink channel transmission (DCI for PUSCH scheduling; page 6 section 3 where configuring PUSCH indicates modifying PUSCH, PUSCH is transmission from UE to BS, BS indicates rate matching for PUSCH through DCI; page 11 lines 4-5); and transmitting the physical uplink channel based on the scheduling information and the additional modification information (keeping overlapping resources for uplink data empty by method of rate matching indicated in DCI; page 10 para. 02 line 15 to page 11 line 7 indicating transmitting of the PUSCH to keep overlapping resources empty), wherein the additional modification information includes an indication (BS indicates rate matching for PUSCH through DCI; page 11 lines 3-5 where information itself indicates an implicit / explicit indication for a particular configuration), wherein transmitting further comprises performing rate-matching of the physical uplink channel around resource elements based on the indication (keeping overlapping resources for uplink data empty by method of rate matching indicated in DCI; page 10 para. 02 line 15 to page 11 line 7 where information itself indicates an implicit / explicit indication for a particular configuration, resources includes resource elements; page 4 lines 3-6).
wherein a number of physical resource blocks allocated for the physical uplink channel is larger than a non-zero threshold value.
	However, in the same field of endeavor, Xiong teaches wherein a number of physical resource blocks allocated for the physical uplink channel is larger than a non-zero threshold value (PUSCH minimum resource granularity is 2 physical resource blocks (PRB); page 8 para. 03, where "threshold value", not limited or defined, is considered to be significantly similar to "larger than a non-zero value", where minimum allocated PRBs is larger than 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiong to the system of Hwang, where Hwang’s efficient multiplexing of control information and data (page 8 section 3.1 lines 4-5) along with Xiong’s multiplexing physical uplink control channel (PUCCH) and PUSCH in new radio (NR) (page 4 section Multiplexing of NR PUCCH and NR PUSCH) improves efficiency of the system by improving the data rate for uplink transmission.
	Regarding claim 4, the combination of Hwang and Xiong, specifically Hwang teaches determining the resource elements around which to perform rate-matching based on a set of resources determined by at least one selected from a predefined configuration and a configurable parameter (BS indicates region including resources to be subject to rate matching for PUSCH through DCI; page 11 lines 4-5, region is fixed region and variable region configured by an indication; page 10 para. 02 lines 2-6).
Regarding claim 5, the combination of Hwang and Xiong, specifically Hwang teaches the additional modification information includes information regarding monitoring for downlink control information (UE receives DCI; page 5 line 6 where information in a DCI indicates additional modification information, mapping of second DCI indicated in first DCI; page 13 lines 7-25 where mapping indicates additional modification information regarding monitoring DCI) including dynamic puncturing information (DCI indicates region subject to puncturing; page 11), wherein the method comprises: monitoring for the downlink control information including the dynamic puncturing information (keeping overlapping resources for uplink data empty by method of puncturing indicated in DCI; page 10 line 15 to page 11 line 7 indicating monitoring to perform method of puncturing indicated in DCI, search space for DCI; pages 12-14 alt 0 - alt 2); decoding the downlink control information including the dynamic puncturing information (keeping overlapping resources for uplink data empty by method of puncturing indicated in DCI; page 10 line 15 to page 11 line 2 and page 11 lines 3-7 indicating decoding to keep overlapping resources empty based on information indicated in DCI); determining a resource for puncturing based on the dynamic puncturing information (keeping overlapping resources for uplink data empty by method of puncturing indicated in DCI; page 10 line 15 to page 11 line 7 indicating determining resource to perform the method of puncturing); and puncturing the physical uplink channel on the determined resource for puncturing (keeping overlapping resources for uplink data empty by method of puncturing indicated in DCI; page 10 line 15 to page 11 line 7 indicating puncturing to keep overlapping resources empty), and wherein transmitting comprises transmitting the punctured physical uplink channel (keeping overlapping resources for uplink data empty by method of puncturing indicated in DCI; page 10 line 15 to page 11 line 7 indicating transmitting of the punctured PUSCH to keep overlapping resources empty).
	Regarding claim 6, the combination of Hwang and Xiong, specifically Hwang teaches the additional modification information includes information regarding monitoring a physical downlink control channel for the downlink control information including dynamic puncturing information (first DCI indicates physical downlink control channel (PDCCH) region of second DCI and puncturing information including PDCCH region for DCI; pages 12-13 alt 0 - alt 1 where puncturing information indicates additional information and PDCCH region indicates where to monitor for DCI).
	Regarding claim 7, the combination of Hwang and Xiong, specifically Hwang teaches receiving an indication of a monitoring interval for a physical downlink control channel carrying the downlink control information including the dynamic puncturing information (first DCI indicates single slot or mini-slot scheduling of second DCI; page 12 lines 5-10 and line 24 where mini-slot scheduling indicates monitoring interval); and determining monitoring occasions based on the indicated monitoring interval (second DCI is transmitted; page 12 lines 5-10 and line 24, keeping overlapping resources for uplink data empty by method indicated in DCI; page 10 line 15 to page 11 line 7 indicating determining monitoring occasions to keep overlapping resources empty, second DCI scheduled with monitoring interval of single / mini slot schedule and thus, monitoring occasion based on monitoring interval), wherein monitoring further comprises monitoring for a physical downlink control channel carrying the downlink control information including dynamic puncturing information based on the determined monitoring occasions (first DCI indicates PDCCH region of second DCI, second DCI is transmitted; pages 12-13 alt 0 - alt 1, keeping overlapping resources for uplink data empty by using included dynamic puncturing information by method indicated in DCI; page 10 line 15 to page 11 line 7, when DCI used for scheduling puncturing performed; page 13 lines 11-12, UE omits blind detecting (BD) when detecting second DCI; page 13 lines 1-14 indicating monitoring at determined occasions).
	Regarding claim 8, the combination of Hwang and Xiong, specifically Hwang teaches the monitoring occasions occur after receiving the scheduling information to transmit the physical uplink channel (DCI includes content for PUSCH scheduling; page 6 indicating scheduling to transmit prior to monitoring, first DCI indicates PDCCH region of second DCI, second DCI is transmitted; pages 12-13, keeping overlapping resources for uplink data empty by method indicated in DCI; page 10 line 15 to page 11 line 7, UE omits BD when detecting second DCI; page 13 top paragraph indicating monitoring) and before completing transmission of the physical uplink channel (first DCI indicates single slot or mini-slot scheduling of second DCI; page 12 indicating monitoring interval, keeping overlapping resources for uplink data empty by method indicated in DCI; page 10 line 15 to page 11 line 2 and page 11 lines 3-7 where overlapping resources indicates before completing transmission of PUSCH).
	Regarding claim 9, the combination of Hwang and Xiong, specifically Hwang teaches determining a puncturing pattern (first DCI indicates content configuration of second DCI; page 12 lines 11-18, puncturing of second DCI to avoid resources during  and a payload size of the downlink control information including the dynamic puncturing information (first DCI indicates size of second DCI; page 12 lines 11-20, payload of DCI changes; page 19 para. 02 line 5 -page 20 line 1 and page 21 para. 01-02  where puncturing indicates DCI properly received and thus size of DCI was properly determined), where the puncturing pattern and the payload size are determined based on the scheduling information for the physical uplink channel and the monitoring interval (content configuration and size of second DCI changes according to PUSCH transmission method; page 12 lines 11-18, keeping overlapping resources for uplink data empty by using included dynamic puncturing information by method indicated in DCI; page 10 line 15 to page 11 line 7 where puncturing indicates DCI properly received and thus puncturing pattern was determined and size of DCI payload was determined).
	Regarding claim 10, Hwang teaches the scheduling information includes information regarding at least one allocated physical resource block (BS indicates region to be subjected to rate matching or puncturing by PRB in DCI; page 11 para. 01).
	Hwang does not explicitly disclose and at least one allocated symbol for the physical uplink channel.
	However, in the same field of endeavor, Xiong teaches and at least one allocated symbol for the physical uplink channel (start/end symbol index and start/end PRB index for PUSCH transmission configured by DCI; page 22 para. 03).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiong to the 

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1, including an apparatus, a controller, a transceiver (UE including processor and RF unit; fig. 5: Hwang).
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4 including wherein transmitting comprises performing rate-matching of the physical uplink channel around the resource elements around which to perform rate-matching (BS indicates PRBs or time-frequency resources to be subject to rate matching for PUSCH through DCI; page 11 para. 01, uplink control region is fixed region and variable region; page 10 para. 01 lines 2-3, keeping overlapping resources for uplink data empty by method of rate matching indicated in DCI; page 10 line 15 to page 11 line 7: Hwang).
	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 5.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 7.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 10.

	Regarding claim 21, Hwang teaches wherein the additional modification information includes an indication of which resource elements around which to perform rate-matching (BS indicates using PRBs or time-frequency resources subjected to rate matching for PUSCH through DCI; page 11 para. 01).
	Hwang does not explicitly disclose the scheduling information includes information on at least one allocated symbol for the physical uplink channel.
	However, in the same field of endeavor, Xiong teaches the scheduling information includes information on at least one allocated symbol for the physical uplink channel (start/end symbol index and start/end PRB index for PUSCH transmission configured by DCI; page 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiong to the system of Hwang, where Hwang’s efficient multiplexing of control information and data (page 8 section 3.1 lines 4-5) along with Xiong’s multiplexing physical uplink control channel (PUCCH) and PUSCH in new radio (NR) (page 4 section Multiplexing of NR PUCCH and NR PUSCH) improves efficiency of the system by improving the data rate for uplink transmission.

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 21.

	Regarding claim 23, Hwang teaches the indication comprises an indication of resources (DCI indicates resources of PUSCH to be subjected to rate matching; page 11).
	Hwang does not explicitly disclose for other user equipments that overlap resources of the physical uplink channel.
	However, in the same field of endeavor, Xiong teaches for other user equipments that overlap resources of the physical uplink channel (PUSCH can overlap PUCCH with other UEs, PUSCH configured by DCI; section Multiplexing of NR PUCCH and NR PUSCH pages 4-5 para. 01-02).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiong to the system of Hwang, where Hwang’s efficient multiplexing of control information and data (page 8 section 3.1 lines 4-5) along with Xiong’s multiplexing physical uplink control channel (PUCCH) and PUSCH in new radio (NR) (page 4 section Multiplexing of NR PUCCH and NR PUSCH) improves efficiency of the system by improving the data rate for uplink transmission.
	Regarding claim 24, Hwang does not explicitly disclose a number of physical resource blocks allocated for the physical uplink channel is larger than a non-zero threshold number of physical resource blocks.
Xiong teaches a number of physical resource blocks allocated for the physical uplink channel is larger than a non-zero threshold number of physical resource blocks (PUSCH minimum resource granularity is 2 physical resource blocks (PRB); page 8 para. 03, where "threshold value", not limited or defined, is considered to be significantly similar to "larger than a non-zero value", where minimum allocated PRBs is larger than 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiong to the system of Hwang, where Hwang’s efficient multiplexing of control information and data (page 8 section 3.1 lines 4-5) along with Xiong’s multiplexing physical uplink control channel (PUCCH) and PUSCH in new radio (NR) (page 4 section Multiplexing of NR PUCCH and NR PUSCH) improves efficiency of the system by improving the data rate for uplink transmission.

	Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Yang et al. (US 2015/0319718 A1) discloses a method and apparatus for transmitting/receiving signals.
	Li et al. (US 2018/0132229 A1) discloses a method and apparatus for multiplexing physical uplink control channels in mobile communications.
	Kim et al. (US 2019/0380124 A1) discloses an uplink signal transmission method of terminal in wireless communication system and device for supporting same.
	Papasakellariou (US 2018/0167931 A1) discloses multiplexing control information in a physical uplink data channel.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413